

117 HR 999 IH: Wild Olympics Wilderness and Wild and Scenic Rivers Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 999IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Kilmer introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate certain lands in the State of Washington as components of the National Wilderness Preservation System, and for other purposes. 
1.Short titleThis Act may be cited as the Wild Olympics Wilderness and Wild and Scenic Rivers Act. 2.Designation of olympic national forest wilderness areas (a)In generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal land in the Olympic National Forest in the State of Washington comprising approximately 126,554 acres, as generally depicted on the map entitled Proposed Wild Olympics Wilderness and Wild and Scenic Rivers Act and dated April 8, 2019 (referred to in this section as the map), is designated as wilderness and as components of the National Wilderness Preservation System: 
(1)Lost creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 7,159 acres, as generally depicted on the map, which shall be known as the Lost Creek Wilderness. (2)Rugged ridge wildernessCertain Federal land managed by the Forest Service, comprising approximately 5,956 acres, as generally depicted on the map, which shall be known as the Rugged Ridge Wilderness. 
(3)Alckee creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 1,787 acres, as generally depicted on the map, which shall be known as the Alckee Creek Wilderness. (4)Gates of the elwha wildernessCertain Federal land managed by the Forest Service, comprising approximately 5,669 acres, as generally depicted on the map, which shall be known as the Gates of the Elwha Wilderness. 
(5)Buckhorn wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 21,965 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Buckhorn Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). (6)Green mountain wildernessCertain Federal land managed by the Forest Service, comprising approximately 4,790 acres, as generally depicted on the map, which shall be known as the Green Mountain Wilderness. 
(7)The brothers wilderness additionsCertain land managed by the Forest Service, comprising approximately 8,625 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the The Brothers Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). (8)Mount skokomish wilderness additionsCertain land managed by the Forest Service, comprising approximately 8,933 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Mount Skokomish Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). 
(9)Wonder mountain wilderness additionsCertain land managed by the Forest Service, comprising approximately 26,517 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Wonder Mountain Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). (10)Moonlight dome wildernessCertain Federal land managed by the Forest Service, comprising approximately 9,117 acres, as generally depicted on the map, which shall be known as the Moonlight Dome Wilderness. 
(11)South quinault ridge wildernessCertain Federal land managed by the Forest Service, comprising approximately 10,887 acres, as generally depicted on the map, which shall be known as the South Quinault Ridge Wilderness. (12)Colonel bob wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 353 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Colonel Bob Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). 
(13)Sam’s river wildernessCertain Federal land managed by the Forest Service, comprising approximately 13,418 acres, as generally depicted on the map, which shall be known as the Sam’s River Wilderness. (14)Canoe creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 1,378 acres, as generally depicted on the map, which shall be known as the Canoe Creek Wilderness. 
(b)Administration 
(1)ManagementSubject to valid existing rights, the land designated as wilderness by subsection (a) shall be administered by the Secretary of Agriculture (referred to in this section as the Secretary), in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act. (2)Map and description (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the land designated as wilderness by subsection (a) with— 
(i)the Committee on Natural Resources of the House of Representatives; and (ii)the Committee on Energy and Natural Resources of the Senate. 
(B)EffectEach map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this title, except that the Secretary may correct minor errors in the map and legal description. (C)Public availabilityEach map and legal description filed under subparagraph (A) shall be filed and made available for public inspection in the appropriate office of the Forest Service. 
(c)Potential wilderness 
(1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service, comprising approximately 5,346 acres as identified as Potential Wilderness on the map, is designated as potential wilderness. (2)Designation as wildernessOn the date on which the Secretary publishes in the Federal Register notice that any nonconforming uses in the potential wilderness designated by paragraph (1) have terminated, the potential wilderness shall be— 
(A)designated as wilderness and as a component of the National Wilderness Preservation System; and (B)incorporated into the adjacent wilderness area. 
(d)Adjacent management 
(1)No protective perimeters or buffer zonesThe designations in this section shall not create a protective perimeter or buffer zone around any wilderness area. (2)Nonconforming uses permitted outside of boundaries of wilderness areasAny activity or use outside of the boundary of any wilderness area designated under this section shall be permitted even if the activity or use would be seen or heard within the boundary of the wilderness area. 
(e)Fire, insects, and diseasesThe Secretary may take such measures as are necessary to control fire, insects, and diseases, in the wilderness areas designated by this section, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and subject to such terms and conditions as the Secretary determines to be appropriate. 3.Wild and scenic river designations (a)In generalSection 3(a) of the National Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(231)Elwha river, washingtonThe approximately 29.0-mile segment of the Elwha River and tributaries from the source to Cat Creek, to be administered by the Secretary of the Interior as a wild river. (232)Dungeness river, washingtonThe segment of the Dungeness River from the headwaters to the State of Washington Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, including the following segments of the mainstem and major tributary the Gray Wolf River, in the following classes: 
(A)The approximately 5.8-mile segment of the Dungeness River from the headwaters to the 2870 Bridge, as a wild river. (B)The approximately 2.1-mile segment of the Dungeness River from the 2870 Bridge to Silver Creek, as a scenic river. 
(C)The approximately 2.7-mile segment of the Dungeness River from Silver Creek to Sleepy Hollow Creek, as a wild river. (D)The approximately 6.3-mile segment of the Dungeness River from Sleepy Hollow Creek to the Olympic National Forest boundary, as a scenic river. 
(E)The approximately 1.9-mile segment of the Dungeness River from the National Forest boundary to the State of Washington Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). (F)The approximately 16.1-mile segment of the Gray Wolf River from the headwaters to the 2870 Bridge, as a wild river. 
(G)The approximately 1.1-mile segment of the Gray Wolf River from the 2870 Bridge to the confluence with the Dungeness River, as a scenic river. (233)Big quilcene river, washingtonThe segment of the Big Quilcene River from the headwaters to the City of Port Townsend water intake facility, to be administered by the Secretary of Agriculture, in the following classes: 
(A)The approximately 4.4-mile segment from the headwaters to the Buckhorn Wilderness boundary, as a wild river. (B)The approximately 5.3-mile segment from the Buckhorn Wilderness boundary to the City of Port Townsend water intake facility, as a scenic river. 
(C)Section 7(a), with respect to the licensing of dams, water conduits, reservoirs, powerhouses, transmission lines, or other project works, shall apply to the approximately 5-mile segment from the City of Port Townsend water intake facility to the Olympic National Forest boundary. (234)Dosewallips river, washingtonThe segment of the Dosewallips River from the headwaters to the private land in T. 26 N., R. 3 W., sec. 15, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes: 
(A)The approximately 12.9-mile segment from the headwaters to Station Creek, as a wild river. (B)The approximately 6.8-mile segment from Station Creek to the private land in T. 26 N., R. 3 W., sec. 15, as a scenic river. 
(235)Duckabush river, washingtonThe segment of the Duckabush River from the headwaters to the private land in T. 25 N., R. 3 W., sec. 1, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes: (A)The approximately 19.0-mile segment from the headwaters to the Brothers Wilderness boundary, as a wild river. 
(B)The approximately 1.9-mile segment from the Brothers Wilderness boundary to the private land in T. 25 N., R. 3 W., sec. 1, as a scenic river. (236)Hamma hamma river, washingtonThe segment of the Hamma Hamma River from the headwaters to the eastern edge of the NW1⁄4 sec. 21, T. 24 N., R. 3 W., to be administered by the Secretary of Agriculture, in the following classes: 
(A)The approximately 3.1-mile segment from the headwaters to the Mt. Skokomish Wilderness boundary, as a wild river. (B)The approximately 5.8-mile segment from the Mt. Skokomish Wilderness boundary to Lena Creek, as a scenic river. 
(C)The approximately 6.8-mile segment from Lena Creek to the eastern edge of the NW1⁄4 sec. 21, T. 24 N., R. 3 W., to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). (237)South fork skokomish river, washingtonThe segment of the South Fork Skokomish River from the headwaters to the Olympic National Forest boundary to be administered by the Secretary of Agriculture, in the following classes: 
(A)The approximately 6.7-mile segment from the headwaters to Church Creek, as a wild river. (B)The approximately 8.3-mile segment from Church Creek to LeBar Creek, as a scenic river. 
(C)The approximately 4.0-mile segment from LeBar Creek to upper end of gorge in the NW1⁄4 sec. 22, T. 22 N., R. 5 W., as a recreational river. (D)The approximately 6.0-mile segment from the upper end of the gorge to the Olympic National Forest boundary, as a scenic river. 
(238)Middle fork satsop river, washingtonThe approximately 7.9-mile segment of the Middle Fork Satsop River from the headwaters to the Olympic National Forest boundary, to be administered by the Secretary of Agriculture, as a scenic river. (239)West fork satsop river, washingtonThe approximately 8.2-mile segment of the West Fork Satsop River from the headwaters to the Olympic National Forest boundary, to be administered by the Secretary of Agriculture, as a scenic river. 
(240)Wynoochee river, washingtonThe segment of the Wynoochee River from the headwaters to the head of Wynoochee Reservoir to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes: (A)The approximately 2.5-mile segment from the headwaters to the boundary of the Wonder Mountain Wilderness, as a wild river. 
(B)The approximately 7.4-mile segment from the boundary of the Wonder Mountain Wilderness to the head of Wynoochee Reservoir, as a recreational river. (241)East fork humptulips river, washingtonThe segment of the East Fork Humptulips River from the headwaters to the Olympic National Forest boundary to be administered by the Secretary of Agriculture, in the following classes: 
(A)The approximately 7.4-mile segment from the headwaters to the Moonlight Dome Wilderness boundary, as a wild river. (B)The approximately 10.3-mile segment from the Moonlight Dome Wilderness boundary to the Olympic National Forest boundary, as a scenic river. 
(242)West fork humptulips river, washingtonThe approximately 21.4-mile segment of the West Fork Humptulips River from the headwaters to the Olympic National Forest Boundary, to be administered by the Secretary of Agriculture, as a scenic river. (243)Quinault river, washingtonThe segment of the Quinault River from the headwaters to private land in T. 24 N., R. 8 W., sec. 33, to be administered by the Secretary of the Interior, in the following classes: 
(A)The approximately 16.5-mile segment from the headwaters to Graves Creek, as a wild river. (B)The approximately 6.7-mile segment from Graves Creek to Cannings Creek, as a scenic river. 
(C)The approximately 1.0-mile segment from Cannings Creek to private land in T. 24 N., R. 8 W., sec. 33, as a recreational river. (244)Queets river, washingtonThe segment of the Queets River from the headwaters to the Olympic National Park boundary to be administered by the Secretary of the Interior, except that portions of the river outside the boundaries of Olympic National Park shall be administered by the Secretary of Agriculture, including the following segments of the mainstem and certain tributaries in the following classes: 
(A)The approximately 28.6-mile segment of the Queets River from the headwaters to the confluence with Sams River, as a wild river. (B)The approximately 16.0-mile segment of the Queets River from the confluence with Sams River to the Olympic National Park boundary, as a scenic river. 
(C)The approximately 15.7-mile segment of the Sams River from the headwaters to the confluence with the Queets River, as a scenic river. (D)The approximately 17.7-mile segment of Matheny Creek from the headwaters to the confluence with the Queets River, to be administered as a scenic river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). 
(245)Hoh river, washingtonThe segment of the Hoh River and the major tributary South Fork Hoh from the headwaters to Olympic National Park boundary, to be administered by the Secretary of the Interior, in the following classes: (A)The approximately 20.7-mile segment of the Hoh River from the headwaters to Jackson Creek, as a wild river. 
(B)The approximately 6.0-mile segment of the Hoh River from Jackson Creek to the Olympic National Park boundary, as a scenic river. (C)The approximately 13.8-mile segment of the South Fork Hoh River from the headwaters to the Olympic National Park boundary, as a wild river. 
(D)The approximately 4.6-mile segment of the South Fork Hoh River from the Olympic National Park boundary to the Washington State Department of Natural Resources boundary in T. 27 N., R. 10 W., sec. 29, to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). (246)Bogachiel river, washingtonThe approximately 25.6-mile segment of the Bogachiel River from the source to the Olympic National Park boundary, to be administered by the Secretary of the Interior, as a wild river. 
(247)South fork calawah river, washingtonThe segment of the South Fork Calawah River and the major tributary Sitkum River from the headwaters to Hyas Creek to be administered by the Secretary of Agriculture, except those portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, including the following segments in the following classes: (A)The approximately 15.7-mile segment of the South Fork Calawah River from the headwaters to the Sitkum River, as a wild river. 
(B)The approximately 0.9-mile segment of the South Fork Calawah River from the Sitkum River to Hyas Creek, as a scenic river. (C)The approximately 1.6-mile segment of the Sitkum River from the headwaters to the Rugged Ridge Wilderness boundary, as a wild river. 
(D)The approximately 11.9-mile segment of the Sitkum River from the Rugged Ridge Wilderness boundary to the confluence with the South Fork Calawah, as a scenic river. (248)Sol duc river, washingtonThe segment of the Sol Duc River from the headwaters to the Olympic National Park boundary to be administered by the Secretary of the Interior, including the following segments of the mainstem and certain tributaries in the following classes: 
(A)The approximately 7.0-mile segment of the Sol Duc River from the headwaters to the end of Sol Duc Hot Springs Road, as a wild river. (B)The approximately 10.8-mile segment of the Sol Duc River from the end of Sol Duc Hot Springs Road to the Olympic National Park boundary, as a scenic river. 
(C)The approximately 14.2-mile segment of the North Fork Sol Duc River from the headwaters to the Olympic Hot Springs Road bridge, as a wild river. (D)The approximately 0.2-mile segment of the North Fork Sol Duc River from the Olympic Hot Springs Road bridge to the confluence with the Sol Duc River, as a scenic river. 
(E)The approximately 8.0-mile segment of the South Fork Sol Duc River from the headwaters to the confluence with the Sol Duc River, as a scenic river. (249)Lyre river, washingtonThe approximately 0.2-mile segment of the Lyre River from Lake Crescent to the Olympic National Park boundary, to be administered by the Secretary of the Interior as a scenic river.. 
(b)EffectThe amendment made by subsection (a) does not affect valid existing water rights. (c)Updates to land and resource management plans (1)In generalExcept as provided in paragraph (2), not later than 3 years after the date of the enactment of this Act, the Secretary of Agriculture shall, with respect to the designations made under subsection (a) on lands under the jurisdiction of the Secretary, incorporate such designations into updated management plans for units of the National Forest System in accordance with applicable laws (including regulations). 
(2)ExceptionThe date specified in paragraph (1) shall be 5 years after the date of the enactment of this Act if the Secretary of Agriculture— (A)is unable to meet the requirement under such paragraph by the date specified in such paragraph; and 
(B)not later than 3 years after the date of the enactment of this Act, includes in the Department of Agriculture annual budget submission to Congress a request for additional sums as may be necessary to meet the requirement of such paragraph. (3)Comprehensive management plan requirementsUpdated management plans under paragraph (1) or (2) satisfy the requirements under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)). 
4.Existing rights and withdrawal 
(a)In generalIn accordance with section 12(b) of the National Wild and Scenic Rivers Act (16 U.S.C. 1283(b)), nothing in this title or the amendment made by section 3(a) affects or abrogates existing rights, privileges, or contracts held by private parties, nor does this title in any way modify or direct the management, acquisition, or disposition of lands managed by the Washington Department of Natural Resources on behalf of the State of Washington. (b)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by this title and the amendment made by section 3(a) is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 5.Treaty rightsNothing in this title alters, modifies, diminishes, or extinguishes the reserved treaty rights of any Indian tribe with hunting, fishing, gathering, and cultural or religious rights as protected by a treaty. 
